OPINION OF THE COURT
Memorandum.
Appeal dismissed.
An "HP” proceeding was commenced by the petitioner, the owner of two condominium apartments in a building, alleging that there were violations in the common areas and inside some of the apartments that had to be corrected. Petitioner is based in Fort Lauderdale, Florida, and the proceeding was initiated under the name of Thomas Brankovic, "VP & Secre*1020tory” of the petitioner. The court below dismissed the petition after finding that each "owner” of a condominium apartment was responsible for the repairs of its own unit and that there were no common area violations in existence at the time of the court’s decision. The court wrote a lengthy decision in support of its dismissal of the petition.
It is clear that petitioner is appealing from a "decision” since the paper appealed from does not recite the papers on which the court below determined the motion (Matter of Dondi, 63 NY2d 331, 339). No appeal would lie from a decision (Buoninfante v Hoffman, 54 AD2d 704). In addition, it is set forth that the petitioner is a corporation. As such, it can only appear by an attorney (CPLR 321). There is nothing in this record to support any allegation that Mr. Brankovic is an attorney and therefore this proceeding is not being properly maintained by one with standing to maintain it.
Monteleone, J. P., Pizzuto and Santucci, JJ., concur.